Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 4/27/21, has been entered. Claims 10, 12 and 14 remain pending.



Claim Rejections - 35 USC § 112
Claims 10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 12 and 14 limitations, directed to “the last random access preamble is the last random access preamble that is transmitted by the terminal prior to the transmission of the random access preamble subject to the power ramping” are unclear, because they directly contradict the limitations “a processor that applies power ramping to transmission of a random access preamble when the random access preamble is transmitted using a resource corresponding to a same index as an index corresponding to a resource used to transmit a last random access preamble”. 
Therefore, it is not understood, if the power ramping is applied to the last random access preamble or not.


Claim Rejections - 35 USC § 102
Claims 10, 12 and 14 are rejected (as best understood) under 35 U.S.C. 102 (a) (2) as being anticipated by Agiwal (US 10,278,160).
Regarding claims 10, 12 and 14, Agiwal teaches a method, a system and a terminal (UE establishing a connection with a base station/BS, as shown on Fig. 12 and/or Fig. 32-35, described on 39:20-67), the UE comprising:
a transmitter (a corresponding portion of the transceiver 3600, shown on Fig. 36) that transmits a random access preamble using a resource corresponding to an index related to a downlink signal transmitted from a radio base station (transmitting a random access preamble using the power P, which is assigned to the UE by the network through the BS with corresponding maximum number of  to the retransmission attempts, which are indexed or numbered, as shown on Fig. 23-24, and described on 30:35-31:43, wherein the index value of the last attempt, described as MAX TX counter is provided by the network/Base station, as described on 31:41-43); 
and a processor (controller 3605, shown on Fig. 36)  that applies power ramping to transmission of a random access preamble when the random access preamble is transmitted using a resource corresponding to a same index as an index corresponding to a resource used to transmit a last random access preamble (the controller performs power ramping to P + Delta for the transmission of the random access preamble, when the number/index of the preassigned attempts are equal to the number/index of the performed transmission up to the last value, described as MAX TX counter value, shown on Fig. 24 and described on 31:8-43),
a receiver (a corresponding portion of the transceiver 3600, shown on Fig. 36) receives by a higher layer signaling, described as RRC, a number of the transmission, MAX TX 
In addition, regarding claim 14, Agiwal teaches a system including a base station, as shown on Fig. 37, which comprises a controller and a transceiver, performing the transmitter and the receiver functions, as described on 40:17-27.


Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.

On pages 6 and 7 of the Response, Applicant argues that all clarity problems of the claims are resolved.
Examiner respectfully disagrees.
Claims comprise unclear limitations with the contradicting steps, which are directed to identifying the last random access preamble, as transmitted before/prior power ramping, and the steps of the  processor applying the power ramping to the last random access preamble. See the rejection above.

On pages 7-9 of the Response, Applicant argues that claims 10, 12 and 14 are allowable, because Agiwal does not the limitations of the amended claims.

Agiwal clearly teaches the terminal receiving data by the higher layer signaling, described as RRC, as described on 32:14-16. Current application disclosed the higher layer control signaling and the RRC (Radio Resource Control) signaling as synonyms on [0194].
In addition, Agiwal clearly teaches the receiver receiving MAX TX data, which is associated with the claimed index and resource, described as the counted/indexed retransmissions and the ramped transmission power, as shown on Fig. 24 and described on 31:8-43.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461